ACHESOY, Circuit Judge.
I am not able to assent to the proposition that only bills of lading representing goods in transit to ware-housemen or persons in like business are negotiable, under the Pennsylvania act of September 24, 1866. The act, I think, has a wider application, and such was the view taken by the court in Shaw v. Railroad Co., 101 U. S. 557, 565.
But, aside altogether from this statute, the bills of lading in question were so far negotiable that, by the indorsement thereof by the consignees, the title to the goods was transferable to a bona fide purchaser or pledgee for value.
In the case of Conard v. Insurance Co., 1 Pet. 386, 445, the supreme court said:
“By the well-settled principles of commercial law, the consignee is thus constituted the authorized agent of the owner, whoever he may be, to receive the goods; and by his indorsement of the bill of lading to a bona tide purchaser, for a valuable consideration, without notice of any adverse interest, the latter becomes, as against all the world, the owner of the goods. This is the result of the principle that bills of lading aye transferable by indorsement, and thus may pass the property. It matters not whether the consignee in *547such case be the buyer of the goods, or the factor or agent of the owner. His transfer in such a case is equally capable of divesting the property of the owner, and vesting it in the indorsee of the bill of lading.”
Xow, here, by tire terms of the bills of lading, the goods were deliverable at Philadelphia, to the order of the shippers, A. Lavino & Oo. The plaintiffs voluntarily put the bills of lading, indorsed in blank by A. Lavino & Co., into the hands of E. J. Lavino & Oo., of Philadelphia, and thus clothed the latter with the apparent absolute ownership of the goods, and enabled them to obtain advances upon the bills of hiding from the defendant.
The rulings of the court at the trial of the present case were in harmony with the recent decision of the circuit court of appeals for the First circuit in the case of Pollard v. Reardon, 13 C. C. A. 175, 65 Fed. 848, 852. It was there well said by Judge Putnam:
“There is every reason found in the law of equitable estoppel and in sound public policy for holding, and no injustice is involved in holding, that, if one of two must suffer, it should be he who voluntarily puts out of his hands an assignable bill of lading, rather than he who innocently advances value thereon.”
The principle that, where one of two persons equally innocent of actual fraud must suffer from the tortious act of a third, he who gave the wrongdoer the means of perpetrating the wrong must bear the consequences of the act, ha.s often been enforced by the courts against a party who, by documentary evidence of title or otherwise, has clothed his agent or any other person with the apparent absolute ownership of personal property, and thus enabled him to deal with it as if he were the owner. Steamboat Co. v. Van Pelt’s Adm’r, 2 Black, 372; Pennsylvania R. Co.’s Appeal, 86 Pa. St. 80; Robertson v. Hay, 91 Pa. St. 242; Miller v. Browarsky, 130 Pa. St. 372, 18 Atl. 643. The motion for a new trial is denied.